DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/892,465 filed 27 August 2019.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 23-29) in the reply filed on 22 August 2022 is acknowledged. Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election without traverse of the following species in the reply filed on 22 August 2022 is acknowledged. The Applicant has elected oxycodone (drug), trimethylaluminum (metal precursor)

Status of the Claims
Claims 1-29 are pending.
Claims 12-22 are withdrawn.
Claims 1-11 and 23-29 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 23-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niekirk et al. (US 2019/0216742).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The Applicant claims, in claim 1, a method of preparing as abuse deterrent composition comprising a drug-containing core enclosed by a metal oxide layer. The method comprises steps of loading the particles into a reactor, applying a vaporous metal precursor, performing a pump-purge cycle, applying a vaporous oxidant, and performing another pump-purge cycle. Claims 2-5 provide further limitations and variations to the method steps. In claim 6, the layer has a thickness of from 0.1 nm to 100 nm. Claim 7 requires an excipient in the particle. In claim 8, the median particle size is from 0.1-1000 m. Claim 9 adds a step of removing the particle and admixing with a carrier. Claims 23-29 narrow the layer thickness and particle size.
	Niekirk recites nearly identical claims to the instant claims wherein the instant claims differ only in non-substantial non-limiting language (claims 1-22). The instant claims recite “thereby producing an abuse deterrent pharmaceutical composition.” This limitation is an intended use of the claimed composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.01 (II)). As such, instant claims 1-10 and 23-29 are anticipated by the prior art.

Claims 1-2, 4-7 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehtonen et al. (US 2013/0337056).
The Applicant claims, in claim 1, a method of preparing as abuse deterrent composition comprising a drug-containing core enclosed by a metal oxide layer. The method comprises steps of loading the particles into a reactor, applying a vaporous metal precursor, performing a pump-purge cycle, applying a vaporous oxidant, and performing another pump-purge cycle. Claims 2 and 4-5 provide further limitations and variations to the method steps. In claim 6, the layer has a thickness of from 0.1 nm to 100 nm. Claim 7 requires an excipient in the particle. Claims 23-26 narrow the layer thickness.
Lehtonen teaches a method of producing a pharmaceutical preparation comprising a) introducing into a reactor a solid pharmaceutical preparation and a first gaseous precursor, b) purging the reactor, c) providing a second precursor, d) purging the reactor, and e) optionally repeating to modify thickness (claim 12). In one example, a tablet/capsule is loaded in a cassette and pulsed (agitated) with TMA followed by purging with nitrogen, pulsing with water, and purging again with nitrogen [0060] (Table 1). The process is repeated until the desired thickness is reached [0060]. The resulting layer thickness is 10 nm (Table 1). Fish oil capsules used in the example comprise fish oil (drug/active) and vitamin E (excipient) [0064]. As such, claims 1-2, 4-7, and 23-26 are anticipated by Lehtonen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neikirk et al. (US 2019/0216742) in view of Raman et al. (US 2013/0280177).
	The Applicant claims, in claim 1, a method of preparing as abuse deterrent composition comprising a drug-containing core enclosed by a metal oxide layer. The method comprises steps of loading the particles into a reactor, applying a vaporous metal precursor, performing a pump-purge cycle, applying a vaporous oxidant, and performing another pump-purge cycle. Claims 2-5 provide further limitations and variations to the method steps. In claim 6, the layer has a thickness of from 0.1 nm to 100 nm. Claim 7 requires an excipient in the particle. In claim 8, the median particle size is from 0.1-1000 m. Claim 9 adds a step of removing the particle and admixing with a carrier. In claim 10 the particles consist essentially of the drug. In claim 11 the drug is an opioid. Claims 23-29 narrow the layer thickness and particle size.
	Niekirk teaches a method of preparing a pharmaceutical composition having a drug-containing core enclosed by one or more metal oxide materials wherein the steps comprising a) loading the particles comprising the drug into a reactor, b) applying a vaporous or gaseous metal precursor to the particles in the reactor, c) performing one or more pump-purge cycles of the reactor using inert gas, d) applying a vaporous or gaseous oxidant to the particles in the reactor, and e) performing one or more pump-purge cycles of the reactor using inert gas [0003]. Steps b)-e) may be repeated to increase the total thickness of the metal oxide [0006]. The reactor pressure may be allowed to stabilize following a), b), and d) [0007]. The reactor may be agitated prior to steps b), c), or e) [0008]. Vapor or gaseous content may be pumped out prior to steps c) and e) and the metal oxide layer may have a thickness of from 0.1 nm to 100 nm [0009]. The particles may include an excipient [0010]. The particles may have a median particle size between 0.1-1000m [0011]. The composition may be removed from the reactor and admixed with a diluent or carrier [0012]. The particles may consist essentially of the drug [0013]. The drug may be any small molecule such as an analgesic [0081]. The oxidant may be water [0017]. Regarding the vapor or gaseous content, the gas can be gaseous trimethylaluminum (TMA) [0093].
	Niekirk does not teach using an opioid such as oxycodone as the drug.
	Raman teaches that oxycodone is an opioid analgesic API [0041].
It would have been prima facie obvious to follow the method of Niekirk to produce the particles of the instant claims because Niekirk teaches the exact same method as claimed. It would have been further obvious to select oxycodone as the drug in Niekirk because the reference teaches using any analgesic, and oxycodone it taught as being an active pharmaceutical ingredient used as an analgesic. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting method renders obvious instant claims 1-11 and 23-29.

Claims 1-11 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (US 2019/0216742) in view of Raman et al. (US 2013/0280177).
	Carlsson teaches a general Atomic Layer Deposition (ALD) process comprising the steps of a) introducing a first gaseous precursor into a reactor pre-filled with solid cores/nanoparticles, b) purging the reactor, c) exposing the nanoparticles to a second precursor, d) purging the reactor, and optionally repeating the steps to achieved desired thickness [0049-0054, 0109]. The biologically active substance in the core can comprise analgesics [0073, 0077]. Regarding the core, the core can be essentially comprise of only biologically active substance but other excipients are permitted [0073-0074]. The coating thickness can range from 0.1-5000 nm [0080]. The nanoparticle comprising the core can have a size of from 1-10 nm [0070]. A fluidizing gas may act as the inert purge gas [0112]. In one example, a particle comprising felodipine (drug) was placed in a reactor and ALD cycles were performed using trimethyl aluminum and water gaseous precursors to result in a particle with a 3 nm thick coating [0157]. The particle was discharged and placed in water [0158]. The solid cores can be subjected to agitation during and/or in between application of the layers of inorganic material [0186].
	Carlsson does not teach using an opioid such as oxycodone as the drug.
	Raman teaches that oxycodone is an opioid analgesic API [0041].
It would have been prima facie obvious to follow the method of Carlsson to produce the particles of the instant claims. It would have been further obvious to select oxycodone as the drug in Carlsson because the reference teaches using any analgesic, and oxycodone it taught as being an active pharmaceutical ingredient used as an analgesic. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting method renders obvious instant claims 1-11 and 23-29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/636,293 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘293 claims recite all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613